In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

 NO. 09-05-138 CR 

NO. 09-05-139 CR

____________________


SARENNA DAVON BARNETT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 93692 and 93693




MEMORANDUM OPINION  (1)
 Sarenna Davon Barnett was convicted of the offense of burglary of a habitation in
Cause No. 93692 and was convicted of aggravated assault in Cause No. 93693.  Barnett
filed notice of appeal on April 8, 2005.  In each case, the trial court entered a certification
of the defendant's right to appeal in which the court certified that this is a plea-bargain
case, and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court's certifications have been provided to the Court of Appeals by the district clerk.
	On April 8, 2005, we notified the parties that the appeals would be dismissed unless
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate record.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.	
 
								PER CURIAM

Opinion Delivered May 25, 2005 
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Tex. R. App. P. 47.4.